 
Exhibit 10.4


EXECUTION COPY


CONSENT AND AMENDMENT NO. 7 TO TERM LOAN AGREEMENT


This CONSENT AND AMENDMENT NO. 7 TO TERM LOAN AGREEMENT (this “Amendment”) is
entered into as of March 4, 2011 by and among BURLINGTON MORELOS, S.A DE C.V., a
Mexican stock limited liability corporation (the “Borrower”), the other Credit
Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, for itself and as Agent (“Agent”), and the other Lenders signatory
hereto.  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Term Loan Agreement
(as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrower, the Agent and the Lenders entered into the Term Loan
Agreement dated as of December 29, 2006 (as amended, supplemented, restated or
otherwise modified from time to time, the “Term Loan Agreement”);
 
WHEREAS, the Borrower has requested that the Lenders to the Term Loan Agreement
consent to a specified asset sale as set forth herein; and
 
WHEREAS, the parties to the Term Loan Agreement have agreed to an amendment to
the Term Loan Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1   Consent and Authorization.  Each of the Lenders signatory hereto hereby (i)
consents to the sale by ITG or any Subsidiary to Bank of America, N.A. pursuant
to that certain SCF Supplier Receivables Purchase Agreement (U.S.) dated on or
about the date hereof (the “Specified Receivables Purchase Agreement”) of U.S.
dollar denominated receivables originated by ITG or any Subsidiary and due from
VF Corporation or one of its Scheduled Affiliates (as defined in the Specified
Receivables Purchase Agreement), (ii) acknowledges and agrees that the Borrower
is not required to repay the Obligations from the proceeds of such asset sales
by ITG and its Subsidiaries (other than Borrower and its Subsidiaries) and (iii)
authorizes and directs the Agent to execute and deliver or to direct the
execution and delivery of, as applicable, a release in connection with such
asset sales in form and substance reasonably satisfactory to the Agent.
 
2   Amendments to the Credit Agreement.
 
2.1   Section 1.116 of the Term Loan Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (h) thereof, (ii) deleting the “.” at the
end of clause (i) thereof and replacing it with “; and” and (iii) inserting the
following new clause (j) thereto immediately at the end thereof:
 
 
 

--------------------------------------------------------------------------------

 
 
“(j) Liens on the Specified Receivables solely to the extent the sale and
purchase of such Specified Receivables pursuant to the Specified Receivables
Purchase Agreement is deemed to be a financing arrangement between the parties
thereto or if for any reason ownership of the Specified Receivables is deemed to
be vested in Borrower or any of its Subsidiaries.”
 
2.2   Section 1 of the Term Loan Agreement is hereby amended by inserting
therein the following defined terms in proper alphabetical order:
 
““Specified Receivables” means U.S. dollar denominated receivables originated by
Borrower or any Subsidiary and due from VF Corporation or one of its Scheduled
Affiliates (as defined in the Specified Receivables Purchase Agreement).”
 
““Specified Receivables Purchase Agreement” means that certain SCF Supplier
Receivables Purchase Agreement (U.S.), dated as of March 4, 2011, among ITG,
certain of its Subsidiaries and Bank of America, N.A., as such agreement may be
amended from time to time in a manner not adverse to the Agent and the Lenders.”
 
2.3   Section 7.2 of the Term Loan Agreement is hereby amended by appending the
following proviso to the end of the first sentence thereof:
 
“; provided further that the sale to Bank of America, N.A. of Specified
Receivables pursuant to and in accordance with the Specified Receivables
Purchase Agreement shall be permitted hereunder if the Net Cash Proceeds of each
such sale shall be delivered by the Borrower to the Agent, for distribution to
the Lenders as a prepayment of the Term Loans owing by the Borrower, which
prepayment shall be applied in accordance with subsection 2.10 hereof.”
 
3   Representations and Warranties.  In order to induce Agent and the Lenders to
enter into this Amendment, Borrower and each other Credit Party represents and
warrants to Agent and each Lender (which representations and warranties shall
survive the execution and delivery of this Amendment), that:
 
(a)   the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate and partnership
action and this Amendment is a legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms;
and
 
(b)   upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Term Loan Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
4   Conditions to Effectiveness.  This Amendment shall be effective on the date
when this Amendment shall have been duly executed and delivered by Borrower,
each other Credit Party party hereto, Agent and the Required Lenders.
 
5   Miscellaneous.
 
5.1   Effect; Ratification.
 
(a)   Except as specifically set forth above, the Term Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.
 
(b)   The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Term Loan Agreement or any other Loan Document, nor constitute amendment of
any provision of the Term Loan Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Amendment, each
reference in the Term Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Term
Loan Agreement, as amended hereby.
 
(c)   Borrower acknowledges and agrees that the amendments and waivers set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent of this Amendment shall not be deemed (i) except
as expressly provided in this Amendment, to be a consent to any amendment,
waiver or modification of any term or condition of the Term Loan Agreement or of
any other Loan Document, (ii) to create a course of dealing or otherwise
obligate Agent or Lenders to forbear, waive, consent or execute similar
amendments under the same or similar circumstances in the future, or (iii) to
amend, prejudice, relinquish or impair any right of Agent or Lenders to receive
any indemnity or similar payment from any Person or entity as a result of any
matter arising from or relating to this Amendment.
 
5.2   Counterparts and Signatures by Fax.  This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument.  Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
5.3   Severability.  In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
5.4   Loan Document.  This Amendment shall constitute a Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5   GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
BORROWER:
          BURLINGTON MORELOS, S.A DE C.V.          
 
By:
/s/Neil W. Koonce     Name:    Neil W. Koonce     Title: Vice President        
 

 
[Signature Page to Consent and Amendment No. 7 to Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 

 

 
OTHER CREDIT PARTIES:
          PARRAS CONE DE MÉXICO, S.A. DE C.V.          
 
By:
/s/Craig J. Hart     Name:  Craig J. Hart     Title:  Vice President & Treasurer
         

 

  ADMINISTRACIÓN PARRAS CONE, S.A. DE C.V.                
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
       

 

  MANUFACTURAS PARRAS CONE, S.A. DE C.V.                
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
       

 

  BURLINGTON YECAPIXTLA, S.A. DE C.V.                
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
     

 

  CONE DENIM YECAPIXTLA, S.A. DE C.V.                
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
     


   CASIMIRES BURLMEX, S.A. DE C.V.                
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
     

 

  SERVICIOS BURLMEX, S.A. DE C.V.                
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
     

 
[Signature Page to Consent and Amendment No. 7 to Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
APPAREL FABRICS PROPERTIES, INC.
    BURLINGTON INDUSTRIES V, LLC     CONE ADMINISTRATIVE AND SALES LLC     CONE
INTERNATIONAL HOLDINGS II, INC.    
INTERNATIONAL TEXTILE GROUP
  ACQUISITION GROUP LLC
    BURLINGTON WORLDWIDE INC.     CONE DENIM WHITE OAK LLC     CONE
INTERNATIONAL HOLDINGS, INC.     CONE ACQUISITION LLC     WLR CONE MILLS IP,
INC.          
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
         

 

 
VALENTEC WELLS, LLC
   
By: International Textile Group, Inc.,
its sole member
               
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer

 
[Signature Page to Consent and Amendment No. 7 to Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
INTERNATIONAL TEXTILE GROUP, INC.
    BURLINGTON INDUSTRIES LLC     CONE JACQUARDS LLC     CONE DENIM LLC    
CARLISLE FINISHING LLC    
SAFETY COMPONENTS FABRIC
  TECHNOLOGIES, INC.
         
 
By:
/s/Craig J. Hart     Name: Craig J. Hart     Title:  Vice President & Treasurer
         

 

 
NARRICOT INDUSTRIES LLC
          By: International Textile Group, Inc., its sole member          
 
By:
/s/Craig J. Hart     Name:  Craig J. Hart     Title:   Vice President &
Treasurer          

 
[Signature Page to Consent and Amendment No. 7 to Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 
   


 
AGENT AND LENDERS:
         
GENERAL ELECTRIC CAPITAL CORPORATION,
as the Agent and a Lender
       
 
By:
/s/Donald J. Cavanagh     Title:   Its Duly Authorized Signatory          

 
[Signature Page to Consent and Amendment No. 7 to Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 



 
UBS AG, STAMFORD BRANCH, as a Lender
         
 
By:
/s/Mary E. Evans     Name: Mary E. Evans     Title:  Associate Director        
 

 
By:
/s/Irja R. Otsa     Name:  Irja R. Otsa     Title:  Associate Director          

 
[Signature Page to Consent and Amendment No. 7 to Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 



  BANK OF AMERICA, NA, as a Lender          
 
By:
/s/John Yankauskas     Name: John Yankauskas     Title: Senior Vice President  
       

 
[Signature Page to Consent and Amendment No. 7 to Term Loan Agreement]






